Evans, J.
sitting for
Nott, J.*
The defendant had been the guardian of the complainant, Nancy Woodson, before her marriage; and during his guardianship he had in his hands cash, notes, &c. belonging to his ward, to the amount of $993,13. Before the filing of this bill he had paid to the complainant $745,90, and on a final settlement of his accounts, the commissioner .allowed him other charges and payments, which reduced the balance due the complainants to *96five dollars and fifteen cents. This sum was reported to be due, and the Chancellor confirmed the report, without any order as to the payment of costs. The complainants taxed their costs and issued execution. A rule was obtained at the last sitting of the Court for Union District, to shew cause why this execution should not be set aside. This rule the Chancellor, on hearing, discharged; and a motion is made in this Court to reverse his decision.
A. W, Thompson, for the motion.
Herndon, contra.
There are several acts of the Legislature disallowing costs to the plaintiff, in an action at law, unless he recovers a certain amount. None of these, however, extend to cases inequity; and the reason is very obvious. The Chancellor has a control over the costs, and may give or refuse them at his discretion. Whatever may be the rule in England on this subject, it is apprehended that in this State the costs follow the decree, unless otherwise ordered by the Chancellor. By the 33d rule of Court, “ when the bill or petition is dismissed, the costs shall be' paid by 'the complainant; when sustained, by the defendant; unless otherwise ordered by the Court.” In this case, the-bill was sustained, and the complainants are therefore entitled to costs. The demand, however, when the bill was filed, was for less than sfilOO, sterling, and the complainants can have only the costs of a petition. It is therefore ordered that the execution be set aside, and that the commissioner retax the complainants’ costs, allowing only the costs of a petition.
Colcgck, J. and Johnson, J. coricurred.

Motion granted.